



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue. These sections of
the
    Criminal Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following
    offences;

(i)      an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by
    the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2),
    in proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of
    an offence other than an offence referred to in subsection (1), if the victim
    is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform
    the victim of their right to make an application for the order; and

(b) on application of the victim
    or the prosecutor, make the order.

(3)     In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community.
2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b);
    2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c. 13,
    s. 18.

486.6(1)       Every person who
    fails to comply with an order made under subsection 486.4(1), (2) or (3) or
    486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. A.R., 2022 ONCA 80

DATE: 20220127

DOCKET: C65961

Gillese, Rouleau and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

A.R.

Appellant

Neha Chugh, for the appellant

Katie Doherty, for the respondent

Heard: January 26, 2022 by
    video conference

On appeal from the sentence imposed on December
    1, 2017 by Justice Rommel G. Masse of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

Over the course of seven years, the appellant
    inflicted a campaign of terror on five of the appellants six children,
    involving repeated acts of physical, sexual, and psychological abuse. After
    trial, the appellant was convicted of 30 offences and sentenced to 20 years in
    prison.

[2]

The appellants appeal from conviction was
    dismissed: see
R v. A.R.
, 2022 ONCA 33. The appellant now appeals
    against sentence. The appellant submits that the sentence is excessive and that
    the sentencing judge incorrectly applied the totality principle.

[3]

We accept neither submission. There is no basis
    for appellate interference with the sentence.

[4]

Far from being manifestly unfit, the sentence is
    proportionate and fit given the moral blameworthiness of the appellants
    extremely serious criminal conduct. And, it falls within the range of sentences
    imposed in cases of extensive child abuse involving a sexual abuse component.
    See, for example:
R. v. M.
(C.A.), [1996] 1 S.C.R. 500;
R. v. C.
(J.A.) (1995), 26 O.R. (3d) 462 (C.A.);
R. v. L.K.W.
(1999), 126
    O.A.C. 39 (C.A.); and
R. v. D.D.
, 2018 ONCA 134.

[5]

Nor did the sentencing judge err in his
    application of the totality principle. The sentencing judge identified the predominant
    sentencing principles for these offences: denunciation, deterrence, and the protection
    of the public, including these specific children. He determined that an overall
    sentence of 20 years was fit and then imposed individual sentences adding up
    the total. He took care to ensure that the total sentence was not
    disproportionate to the gravity of the offences and the appellants conduct.

[6]

There are different methods of applying the
    totality principle. The Supreme Court of Canada has expressly affirmed the
    validity of the approach used by the sentencing judge: see
R. v. Friesen
,
    2020 SCC 9, 444 D.L.R. (4th) 1, at para. 157.

[7]

In terms of credit for pre-sentence custody, we
    accept the Crown submission that, reading the record as a whole, the credit
    given was justified.

DISPOSITION

[8]

Accordingly, leave to appeal sentence is granted
    but the appeal is dismissed.

E.E.
    Gillese J.A.

Paul
    Rouleau J.A.

Gary
    Trotter J.A.


